Citation Nr: 0947376	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-38 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for heart disability, 
claimed as recurrent paroxysmal tachycardia, to include as 
secondary to the Veteran's service connected hypothyroidism.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1962 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
October 2005.  A statement of the case was issued in October 
2006, and a substantive appeal was received in December 2006.  
The Veteran appeared at a Decision Review Officer (DRO) 
conference hearing in October 2006; and appeared at a 
September 2009 hearing before the Board at the RO.  A DRO 
conference report and a transcript of the hearing before the 
Board at the RO are of record.    

Although the Veteran had initiated an appeal for the issue of 
service connection for eye disability, which was originally 
denied by a March 2006 rating decision, this benefit was 
granted by rating decision in October 2006 and is therefore 
no longer in appellate status.	

Additional evidence with a waiver of preliminary RO review 
were both received at the September 2009 hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
heart disability, claimed as recurrent paroxysmal 
tachycardia, to include as secondary to the Veteran's service 
connected hypothyroidism.

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board notes that all 
theories of entitlement--direct and secondary--must be 
considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 
(Fed. Cir. 1998) (noting that Congress expects the VA "to 
fully and sympathetically develop the veteran's claim to its 
optimum before deciding it on the merits").       

The Board notes that when the Veteran was afforded a VA 
examination in October 2004, the VA examiner opined on 
whether the Veteran's heart disability was directly related 
to service.  At the time, the Veteran did not have a claim 
regarding secondary service connection and thus the issue was 
not addressed in the VA examiner's opinion.  

The additional evidence submitted by the Veteran at the 
September 2009 hearing before the Board at the RO included a 
September 2009 treatment record from Southwest Washington 
Medical Center.  At the time, the Veteran was seen by Michael 
M. Barsotti, M.D., who stated that it "was most probable 
that the past supraventricular arrhythmias were brought on 
and/or aggravated by his thyrotoxicosis and then certainly 
could be aggravated if replacement therapy was not 
administered correctly."  The Board notes that a February 
2004 private treatment record from Heather J. Hue, M.D. of 
Southwest Washington Medical Center noted that the etiology 
of the Veteran's atrial arrhythmia may be multifactorial.  
She mentioned that the Veteran had a past medical history of 
hyperthyroidism with partial thyroidectomy.  She noted that 
the Veteran was on thyroid replacement and that the Veteran's 
thyroid tissue is predominant on the left side of the 
trachea.  

With the Veteran suggesting that his heart disability is 
secondary to his service-connected hypothyroidism, the Board 
believes that a VA examiner's opinion regarding secondary 
service connection is warranted.

Since the appeal is being remanded for other reasons outlined 
above, it is appropriate to also direct that the RO furnish 
proper Veterans Claims Assistance Act of 2000 (VCAA) notice 
addressing the Veteran's claim for service connection on a 
secondary basis.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
with an appropriate VCAA notice regarding 
his secondary service connection claim.  

2.  The Veteran should be scheduled for 
appropriate VA examination to ascertain 
the nature and etiology of any current 
heart disability.  The claims file should 
be made available to that examiner for 
review in connection with the 
examination.  After reviewing the file 
and examining the Veteran, the examiner 
should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current heart disability was 
manifested during active duty service or 
within one year of discharge from 
service?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current heart disability is 
proximately due to or caused by the 
Veteran's service-connected 
hypothyroidism?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current heart disability has 
been aggravated by the Veteran's service-
connected hypothyroidism (to include as a 
result of medication for such service-
connected disability)?

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service medical records.  The VA examiner 
should address the medical opinions 
provided by 
Dr. Hue and Dr. Barsotti of the Southwest 
Washington Medical Center.  If an opinion 
cannot be provided without resorting to 
mere speculation, the VA examiner should 
discuss why an opinion is not possible.  

3.  To avoid the need for further remand, 
the RO should review the VA examination 
report and opinion to ensure that the 
report includes clear and complete 
responses to the posed questions.  If 
not, the claims file should be returned 
to the examiner for appropriate 
clarification/addendum. 

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and determine whether 
service connection is warranted for heart 
disability on a direct or secondary 
basis, including by aggravation by 
service-connected hypothyroidism (to 
include medication for such service-
connected disability).  The RO should 
issue an appropriate supplemental 
statement of the case, and give the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


